Citation Nr: 0421977	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  02-08 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for esophagitis, gastritis 
and small bowel adhesion with partial obstruction, status 
post duodenotomy for carcinoid tumor with incidental 
appendectomy, status post Nissen fundoplication with history 
of hiatal hernia and healed surgical scar and status post 
partial cecectomy and cholecystectomy and colonic polyposis, 
currently rated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel








INTRODUCTION

The veteran's active military service extended from January 
1978 to November 1987.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in St. 
Chicago, Illinois (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected upper and lower digestive tract disorders.  

The veteran originally filed his claim for an increased 
rating in September 2000, which is before the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Review of 
the claims file reveals that the veteran has not received the 
all of the notification and duty to assist requirements under 
the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  This must be done.  

The veteran's disability picture is complex.  His service-
connected digestive tract disorder is rated under a variety 
of diagnostic codes which contemplate various symptoms of 
both the upper an lower digestive tracts.  There is a 
considerable volume of medical evidence of record most of 
which is private medical records related to the veteran's 
lower digestive trace symptoms.  In a July 2002 written 
statement the veteran indicated that he had not received a VA 
Compensation and Pension examination in relation to his claim 
for an increased rating, although there is an examination 
report of record dated only days earlier.  Another VA 
examination would seem to be prudent in light of the time 
that has passed and the variety of differing symptoms that 
the veteran experiences.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with respect 
to the claim for an increased rating.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The veteran should specifically be 
informed that he is receiving the maximum 
disability rating assignable under 
38 C.F.R. § 4.114, Diagnostic Code 7301 
(2003).  He must be asked to indicate if 
he is claiming an increased rating beyond 
the 50 percent rating and if so to 
specifically indicate the symptoms he 
experiences.

3.  The veteran should be accorded the 
appropriate VA examination for digestive 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of gastrointestinal tract 
disorders found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
indicate if the veteran's upper and lower 
gastrointestinal symptoms can be 
differentiated.  The examiner is also 
requested to take the veteran's weight and 
indicate if he shows any signs of 
malnutrition.  The examiner is also 
requested to indicate if the veteran has 
any current symptoms of gastritis or 
gastric ulcer.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  The veteran is hereby notified that it 
is his responsibility to report for 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Following the above, the RO should 
readjudicate the veteran's claim.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


